DETAILED ACTION

Election/Restriction

This application contains claims directed to the following patentably distinct species:
Species 1:  a cathode active material comprising an inorganic material.
Species 2:  a cathode active material comprising an organic or polymeric material.
Species 3:  a cathode active material comprising a metal oxide / phosphate / sulfide.
Species 4:  a cathode active material that contains a metal carbide, metal nitride, metal boride.
Species 5:  a cathode active material that contains bismuth selenide, bismuth telluride, or boron nitride.  
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristic of such species.  The mutually exclusive characteristic of Species 1 is an inorganic material.  The mutually exclusive characteristic of Species 2 is an organic or polymeric material.  The mutually exclusive characteristic of Species 3 is a metal oxide / phosphate / sulfide.  The mutually exclusive characteristic of Species 4 is a metal carbide, metal nitride, metal boride.  The mutually exclusive characteristic of Species 5 is bismuth selenide, bismuth telluride, or boron nitride.  In addition, these species are not obvious variants of each other based on the current record.

Sub-species 1(a):  inorganic material is selected from sulfur, sulfur compound, lithium polysulfide, transition metal dichalcogenide, a transition metal trichalcogenide, or a combination thereof.
Sub-species 1(b):  inorganic material is selected from TiS2, TaS2, 5MoS2, NbSe3, MnO2, CoO2, an iron oxide, a vanadium oxide, or a combination thereof.
The Sub-species are independent or distinct because claims to the different sub-species recite the mutually exclusive characteristic of such sub-species.  The mutually exclusive characteristic of Sub-species 1(a) is sulfur, sulfur compound, lithium polysulfide, transition metal dichalcogenide, a transition metal trichalcogenide.  The mutually exclusive characteristic of Sub-species 1(b) is TiS2, TaS2, 5MoS2, NbSe3, MnO2, CoO2, an iron oxide, a vanadium oxide.  In addition, these Sub-species are not obvious variants of each other based on the current record.
In addition, this application contains claims directed to the following patentably distinct sub-species within Species 2:
Sub-species 2(a):  organic material or polymeric material that is thioether polymer.
Sub-species 2(b):  organic material or polymeric material that is a phthalocyanine compound.
The Sub-species are independent or distinct because claims to the different sub-species recite the mutually exclusive characteristic of such sub-species.  The mutually exclusive characteristic of Sub-species 2(a) is thioether polymer.  The mutually 
In addition, this application contains claims directed to the following patentably distinct sub-species within Species 3:
Sub-species 3(a):  metal oxide/phosphate/sulfide that is selected from a lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, 25lithium-mixed metal oxide, lithium iron phosphate, lithium manganese phosphate, lithium vanadium phosphate, lithium mixed metal phosphate, transition metal sulfide.
Sub-species 3(b): metal oxide/phosphate/sulfide that contains a vanadium oxide selected from the group consisting of VO2, LixVO2, V2O5, LiV2O5, V3O8, LixV3O8, LixV3O7, V4O9, LiV4O9, V6O13, LixV6O13.
Sub-species 3(c): metal oxide/phosphate/sulfide that is selected from a layered compound LiMO2, spinel compound LiM2O4, olivine compound LiMPO4, silicate compound LiMSiO4, favorite compound LiMPO4F, borate compound LiMBO3, or a combination thereof, wherein M is a transition metal or a mixture of multiple transition metals.
The Sub-species are independent or distinct because claims to the different sub-species recite the mutually exclusive characteristic of such sub-species.  The mutually exclusive characteristic of Sub-species 3(a) is a lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, 25lithium-mixed metal oxide, lithium iron phosphate, lithium manganese phosphate, lithium vanadium phosphate, lithium mixed metal phosphate, transition metal sulfide.  The mutually exclusive characteristic of Sub-species 3(b) is VO2, LixVO2, V2O5, LiV2O5, V3O8, LixV3O8, LixV3O7, 4O9, LiV4O9, V6O13, LixV6O13.  The mutually exclusive characteristic of Sub-species 3(c) is a layered compound LiMO2, spinel compound LiM2O4, olivine compound LiMPO4, silicate compound LiMSiO4, favorite compound LiMPO4F, borate compound LiMBO3.  In addition, these Sub-species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 2 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g. employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729